Exhibit 10.1

EXECUTION VERSION

 

 

STOCKHOLDER RIGHTS AGREEMENT

by and between

GRAFTECH INTERNATIONAL LTD.

and

BCP IV GRAFTECH HOLDINGS LP

Dated as of August 11, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  GOVERNANCE      1   

1.1

  Board of Directors      1   

ARTICLE II

  OTHER COVENANTS      4   

2.1

  Preemptive Rights      4   

2.2

  Information Rights      5   

2.3

  Transfer Restrictions      6   

ARTICLE III

  REPRESENTATIONS AND WARRANTIES      6   

3.1

  Representations and Warranties of the Stockholders      6   

3.2

  Representations and Warranties of the Company      7   

ARTICLE IV

  DEFINITIONS      7   

4.1

  Defined Terms      7   

4.2

  Terms Generally      11   

ARTICLE V

  MISCELLANEOUS      11   

5.1

  Term      11   

5.2

  Amendments and Waivers      11   

5.3

  Successors and Assigns      11   

5.4

  Confidentiality      12   

5.5

  Severability      12   

5.6

  Counterparts      12   

5.7

  Entire Agreement      12   

5.8

  Governing Law; Jurisdiction      13   

5.9

  WAIVER OF JURY TRIAL      13   

5.10

  Specific Performance      13   

5.11

  No Third-Party Beneficiaries      13   

5.12

  Notices      13   

 

-i-



--------------------------------------------------------------------------------

STOCKHOLDER RIGHTS AGREEMENT, dated as of August 11, 2015 (as may be amended
from time to time, this “Agreement”), by and between GrafTech International
Ltd., a Delaware corporation (the “Company”) and BCP IV GrafTech Holdings LP, a
limited partnership formed under the laws of Delaware (the “Initial
Stockholder”).

W I T N E S S E T H:

WHEREAS, the Company and the Initial Stockholder have entered into an Investment
Agreement, dated as of May 4, 2015 (as may be amended from time to time, the
“Investment Agreement”), pursuant to which, among other things, the Company is
issuing to the Initial Stockholder shares of Series A Preferred Stock and Series
B Preferred Stock (together, “Convertible Preferred Stock”);

WHEREAS, simultaneously with the execution and delivery of this Agreement by the
parties hereto, the Company and the Initial Stockholder have entered into a
Registration Rights Agreement, dated as of August 11, 2015 (as may be amended
from time to time, the “Registration Rights Agreement”), pursuant to which,
among other things, the Company grants the Initial Stockholder certain
registration and other rights with respect to the Convertible Preferred Stock
and Common Stock; and

WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding the Initial Stockholder’s ownership of
the Securities.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

GOVERNANCE

1.1 Board of Directors.

(a) (i) For so long as the Approved Holders hold at least twenty-five percent
(25%) but less than seventy-five percent (75%) of the Original Preferred Shares,
the Majority Approved Holders shall have the right to designate for nomination
one (1) member of the board of directors of the Company (the “Board”); provided,
that if the holders of the shares of Series A Preferred Stock are entitled
pursuant to Section 6 of the Series A Certificate to elect one (1) director, the
designee provided for herein shall be the nominee for such position and (ii) for
so long as the Approved Holders hold at least seventy-five percent (75%) or more
of the Original Preferred Shares, the Majority Approved Holders shall have the
right to designate for nomination two (2) members of the Board; provided, that
if the holders of the shares of Series A Preferred Stock are entitled pursuant
to Section 6 of the Series A Certificate to elect two (2) directors, the
designees provided for herein shall be the nominees for such positions. In the
event the Approved Holders do not hold at least twenty-five percent (25%) or
seventy-five percent (75%) of the Original Preferred Shares, as applicable,
(i) the Approved Holders shall promptly (x) cause

 

- 1 -



--------------------------------------------------------------------------------

all members of the Board designated by the Majority Approved Holders for
nomination to the Board (or one (1) member of the Board, if the Approved Holders
hold at least twenty-five percent (25%) but less than seventy-five percent
(75%) of the Original Preferred Shares) to immediately tender their resignations
from the Board, and (y) if such member or members of the Board do not resign,
take all actions necessary to remove the member or members from the Board to the
extent permitted by applicable Law and (ii) the Approved Holders hereby
expressly authorize the Company to remove such members (or one (1) member chosen
by the Majority Approved Holders, if the Approved Holders hold at least
twenty-five percent (25%) but less than seventy-five percent (75%) of the
Original Preferred Shares), to the extent permitted by applicable Law.

(b) The Board shall recommend that such designees be included in the slate of
nominees in the class to be elected or appointed to the Board at the next (and
each applicable subsequent) annual or special meeting of stockholders by (i) the
holders of Series A Preferred Stock pursuant to Section 6(a)(v) of the Series A
Certificate so long as such class vote exists and thereafter, (ii) such other
class to be elected or appointed to the Board at the next (and each applicable
subsequent) annual or special meeting of the stockholders, subject in each case
to such designee’s satisfaction of all applicable requirements regarding service
as a director of the Company under applicable Law and NYSE rules (or the rules
of the principal market on which the Common Stock is then listed) regarding
service as a director and such other criteria and qualifications for service as
a director applicable to all directors of the Company as in effect on the date
thereof; provided, however, that in no event shall any such designee’s
relationship with the Approved Holders or their Affiliates (or any other actual
or potential lack of independence resulting therefrom) be considered to
disqualify such designee from being a member of the Board pursuant to this
Section 1.1.

(c) For so long as the Majority Approved Holders have the right to designate
directors for nomination pursuant to Section 1.1(a):

(i) the Company or the Board shall (i) to the extent necessary cause the Board
to have sufficient vacancies to permit such persons to be added as members of
the Board, (ii) nominate such persons for election to the Board and
(iii) recommend that the Company’s stockholders vote in favor of the persons
designated for nomination by the Majority Approved Holders in all subsequent
stockholder meetings. In the event of the death, disability, resignation or
removal of any person designated by the Majority Approved Holders as a member of
the Board, subject to the continuing satisfaction of the applicable threshold
set forth in Sections 1.1(a), the Majority Approved Holders may designate a
person satisfying the criteria and qualifications set forth in Section 1.1(b) to
replace such person and the Company shall cause such newly designated person to
fill such resulting vacancy. So long as any person designated by the Majority
Approved Holders as a member of the Board is eligible to be so designated in
accordance with this Section 1.1, the Company shall not take any action to
remove such person as such a director without cause without the prior written
consent of the Majority Approved Holders;

(ii) the Board shall appoint at least one (1) of such designees as a member of
each committee of the Board (excluding the special committee formed to handle
the 2015 annual meeting of stockholders and any committee formed to review or
approve of transactions or matters involving conflicts of interest with any
Majority Approved Holder), subject to

 

- 2 -



--------------------------------------------------------------------------------

compliance with NYSE (or the rules of the principal market on which the Common
Stock is then listed) and U.S. Securities and Exchange Commission rules
regarding qualification and independence and the publicly disclosed
qualifications of such committee established by the Board prior to the date of
this Agreement;

(iii) the Company or the Board shall not delegate the general powers of the
Board to any committee that does not include at least one (1) of the Majority
Approved Holders’ designees to the Board as a member except the special
committee formed to handle the 2015 annual meeting of stockholders and any
committee formed to review or approve of transactions or matters involving
conflicts of interest with any Majority Approved Holder.

(iv) each of the Majority Approved Holders’ designees for the Board shall be
entitled to compensation consistent with the compensation received by other
members of the Board, including any fees and equity awards, and reimbursement
for reasonable, out-of-pocket and documented expenses incurred in attending
meetings of the Board and its committees; and

(v) the Company shall provide the Majority Approved Holders’ designees for the
Board with the same rights to indemnification and advancement that it provides
to the other members of the Board.

(d) For as long as the Approved Holders hold more than zero percent (0%) but
less than twenty-five percent (25%) of the Original Preferred Shares, the
Majority Approved Holders shall have the right to designate one (1) observer to
the Board, with the person so designated subject to the approval of the Board,
which approval shall not be unreasonably withheld, who shall have (i) the right
to attend all meetings of the Board as an observer (but whose presence shall not
be counted towards the Board’s quorum), (ii) the right to receive advance notice
of each meeting, including such meeting’s time and place, at the same time and
in the same manner as such notice is provided to the members of the Board and
(iii) the right to receive copies of all materials, including notices, minutes,
consents and regularly compiled financial and operating data distributed to the
members of the Board at the same time as such materials are distributed to the
Board; provided, however, the Company shall have the right to exclude such
observer or withhold such information to the extent such observer’s presence or
receipt of such information could reasonably be expected to result in the loss
of attorney-client privilege or any other privilege or a violation of antitrust,
export control or other Laws, breach of any confidentiality agreement or any
other adverse consequence to the Company. The Board observer shall be bound by
all applicable fiduciary duties and confidentiality, conflicts of interests,
trading and disclosure and other governance requirements of a director on the
Board.

(e) For so long as twenty-five percent (25%) of the Original Preferred Shares
remain outstanding, the Company shall not, without the prior written approval of
the holders of a majority of the outstanding shares of Series A Preferred Stock,
increase the size of the Board in excess of eleven (11).

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II

OTHER COVENANTS

2.1 Preemptive Rights.

(a) So long as a Stockholder and its Affiliates who are Permitted Transferees,
collectively, hold at least twenty-five percent (25%) of the shares of the
Series A Preferred Stock (including Series A Preferred Stock issued upon
conversion of Series B Preferred Stock), the Stockholders shall be entitled to
the preemptive rights set forth in this Section 2.1 with respect to any issuance
of Common Stock or Equity-based Securities by the Company and, with respect to
an issuance in connection with the sale of Equity-based Securities in an initial
public offering, its current and future Subsidiaries (each a “Group Company” and
collectively, the “Group Companies”), other than a Permitted Issuance (a
“Preemptive Rights Issuance”).

(b) If the Company at any time or from time to time effects a Preemptive Rights
Issuance, the Company shall give written notice to the Stockholders a reasonable
period in advance of such issuance (but in no event later than ten (10) days
prior to such issuance), which notice shall set forth the number and type of the
securities to be issued, the issuance date, the offerees or transferees, the
price per security, and all of the other material terms and conditions of such
issuance, which shall be deemed updated by delivery or filing of documentation
with such material terms and conditions for such issuance to the Stockholders
(including a pricing term sheet or free writing prospectus, in the case of a
public offering). Each Stockholder may, by irrevocable written notice to the
Company (a “Preemptive Rights Notice”) delivered no later than five (5) days
after delivery of such Company notice, commit itself to purchase (or designate
an Affiliate thereof to purchase) up to such number of securities as necessary
to maintain such Stockholder’s Percentage Ownership of the Company as of
immediately prior to such Preemptive Rights Issuance, in the amount specified in
such Preemptive Rights Notice (which amount shall not exceed the number of
securities necessary to maintain the Stockholder’s Percentage Ownership of the
Company as of immediately prior to such Preemptive Rights Issuance), on the same
terms and conditions as such Preemptive Rights Issuance (it being understood and
agreed that the price per security that such Stockholder shall pay shall be the
same as the price per security set forth in the Preemptive Rights Notice). If a
Stockholder exercises its preemptive rights hereunder with respect to such
Preemptive Rights Issuance, the Company shall issue to such Stockholder (or its
designated Affiliates) the number of securities specified in such Preemptive
Rights Notice in accordance with the terms of the issuance, but in no event
earlier than fifteen (15) days after delivery of the Preemptive Rights Notice.
For the avoidance of doubt, in the event that the issuance of Common Stock or
Equity-based Securities in a Preemptive Rights Issuance involves the purchase of
a package of securities that includes Common Stock or Equity-based Securities
and other securities in the same Preemptive Rights Issuance, each Stockholder
shall only have the right to acquire its applicable pro rata portion of such
other securities, together with its applicable pro rata portion of such Common
Stock or Equity-based Securities, in the same manner described above (as to
amount, price and other terms).

(c) The election by a Stockholder not to exercise its preemptive rights
hereunder in any one instance shall not affect its right as to any future
Preemptive Rights Issuances.

(d) Notwithstanding anything contained in this Section 2.1, to the extent a
Preemptive Rights Issuance is being made only to investors that are “accredited
investors” within the meaning of Rule 501 under Regulation D promulgated under
the Securities Act, then,

 

- 4 -



--------------------------------------------------------------------------------

at the option of the Board, in its sole discretion, any Stockholder may be
excluded from the offer to purchase any securities pursuant to this Section 2.1
and shall have no rights under this Section 2.1 with respect to such Preemptive
Rights Issuance to the extent it is not an “accredited investor”.

(e) If the Board determines in good faith that circumstances require the Company
to effect a Preemptive Rights Issuance without first complying with the terms
set forth in this Section 2.1, the Company shall be permitted to do so without
complying with the terms set forth in this Section 2.1 in connection with such
Preemptive Rights Issuance; provided, that as promptly as practicable following
such Preemptive Rights Issuance, the Company permits each Stockholder to
purchase its proportionate amount of the applicable securities in the manner
contemplated by this Section 2.1.

(f) If the underwriter or placement agent with respect to a Preemptive Rights
Issuance advises the Board that, in its or their opinion, a Stockholder’s
purchase of a portion of the securities that are to be issued in such Preemptive
Rights Issuance is likely to adversely affect such offering, including, but not
limited to, with respect to the price, timing or distribution of the securities
offered or the market for the securities offered, then the Company shall be
permitted to effect such Preemptive Rights Issuance without complying with the
terms of this Section 2.1 with respect to such Stockholder and such Stockholder
shall not have any preemptive rights with respect thereto.

(g) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to issue any securities pursuant to this Section 2.1, and may
modify the voting or other rights of such securities, in each case to the extent
that the issuance of such securities to a Stockholder would constitute
noncompliance with NYSE rules (or the rules of the principal market on which the
Common Stock is then listed) regarding approval by stockholders or would require
such approval.

2.2 Information Rights.

(a) Following the Closing and for as long as the Majority Approved Holders have
the right to designate at least one (1) director for nomination pursuant to
Section 1.1(a), and subject to Section 5.4, (i) the Company shall provide the
Approved Holders with unaudited monthly (as soon as reasonably possible after
they become available but in no event before they are sent to the Board)
management financial statements, quarterly (as soon as reasonably possible after
they become available but in no event before they are sent to the Board)
financial statements and audited (by a nationally recognized accounting firm)
annual (as soon as reasonably possible after they become available but in no
event before they are sent to the Board) financial statements, in each case,
prepared in accordance with GAAP as in effect from time to time, which
statements shall include the consolidated balance sheets of the Company and its
Subsidiaries and the related consolidated statements of income, shareholders’
equity and cash flows and (ii) subject to reasonable restrictions imposed by the
Company to comply with antitrust, export control and other Laws and to avoid
disclosure to competitors, suppliers and vendors, the Company shall permit the
Approved Holders or any authorized representatives designated by the Approved
Holders reasonable access to visit and inspect any of the properties of the
Company or any of its Subsidiaries, including its and their books of accounting
and other

 

- 5 -



--------------------------------------------------------------------------------

records, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times and
as often as the Approved Holders may reasonably request. Any investigation
pursuant to this Section 2.2 shall be conducted during normal business hours and
in such manner as not to interfere unreasonably with the conduct of the Company
and its Subsidiaries.

(b) Following the Closing and for as long as the Approved Holders have the right
to designate at least one (1) director for nomination pursuant to
Section 1.1(a), subject to Section 5.4, the Company shall provide to the
Approved Holders all written information that is provided to the Board at
substantially the same time at which such information is first delivered or
otherwise made available in writing to the Board; provided, however, that the
Company shall not be required to provide information to the extent it could
reasonably be expected to result in the loss of privilege or a violation of
antitrust, export control or other Laws.

(c) Nothing herein shall require the Company or any of its Subsidiaries to
disclose any information to the extent (i) prohibited by applicable Law,
(ii) that the Company reasonably believes such information to be competitively
sensitive or proprietary information or (iii) that such disclosure would
reasonably be expected to cause a violation of any agreement to which the
Company or any of its Subsidiaries is a party or would cause a risk of loss of
privilege to the Company or any of its Subsidiaries (provided that the Company
shall use reasonable best efforts to make appropriate substitute arrangements
under circumstances where the restrictions in clauses (i), (ii) and/or
(iii) apply).

2.3 Transfer Restrictions. Without the prior written consent of the Company in
its sole discretion, no Stockholder may Transfer any shares of Convertible
Preferred Stock or any shares of Common Stock issued or issuable upon conversion
of the Convertible Preferred Stock to any Persons listed on Exhibit A attached
hereto (“Prohibited Transferees”); provided that no such restriction shall apply
to a Transfer in a widely distributed registered public offering. Prohibited
Transferees shall also include the Subsidiaries and Affiliates of each person
listed on Exhibit A.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Stockholders. The Initial Stockholder,
as of the date hereof, and each other Stockholder, as of the date such
Stockholder becomes a party to this Agreement, hereby represent and warrant to
the Company as follows:

(a) Such Stockholder has been duly formed, is validly existing and is in good
standing under the laws of its jurisdiction of organization. Such Stockholder
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement.

(b) The execution and delivery by such Stockholder of this Agreement and the
performance by such Stockholder of its obligations under this Agreement does not
and will not conflict with, violate any provision of, or require the consent or
approval of any Person under, Applicable Law, the organizational documents of
such Stockholder, or any Contract to which such Stockholder is a party or to
which any of its assets are subject.

 

- 6 -



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by the such
Stockholder has been duly authorized by all necessary corporate (or similar)
action on the part of such Stockholder. This Agreement has been duly executed
and delivered by such Stockholder and, assuming the due authorization, execution
and delivery by the Company, constitutes a legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

3.2 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Initial Stockholder as of the date hereof as follows:

(a) The Company is a duly incorporated and validly existing corporation in good
standing under the laws of the State of Delaware. The Company has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with, violate any provision of, or require any consent or
approval of any Person under, (i) Applicable Law, (ii) the organizational
documents of the Company, or (iii) any Contract to which the Company is a party
or to which any assets of the Company and its Subsidiaries are subject, in case
of clauses (i) and (iii), except as would not be reasonably expected to have a
Company Material Adverse Effect (as defined in the Investment Agreement).

(c) The execution, delivery and performance of this Agreement by the Company has
been duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company and,
assuming the due authorization, execution and delivery by the Stockholders,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

ARTICLE IV

DEFINITIONS

4.1 Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms

 

- 7 -



--------------------------------------------------------------------------------

“controlling,” “controlled by” and “under common control with” have correlative
meanings. For purposes of this Agreement, none of the Stockholders and their
respective Affiliates shall be deemed to be Affiliates of the Company or any of
its subsidiaries.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Law” means all applicable provisions of (i) constitutions, statutes,
laws, rules, regulations, ordinances, codes or orders of any Governmental
Entity, and (ii) any orders, decisions, injunctions, judgments, awards or
decrees of any Governmental Entity.

“Approved Holders” means the Initial Stockholder and any Permitted Transferees.

“Board” has the meaning set forth in Section 1.1.

“Closing” has the meaning set forth in the Investment Agreement.

“Common Stock” means the common stock, par value $0.01 of the Company.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” means any and all confidential or proprietary
information pertaining to (i) the Company or its Affiliates, or the respective
businesses and operations thereof, furnished or made available by the Company
to, any Stockholder; provided, that “Confidential Information” shall not include
information that (A) is, at the time of disclosure, already in such
Stockholder’s possession (provided, however, that such information is not known
by the Stockholder to be subject to an obligation of confidentiality owed to the
Company or any other Person), (B) is or becomes generally available to the
public other than as a result of a disclosure by such Stockholder or any of its
Representatives in violation of this Agreement or any applicable confidentiality
or non-disclosure agreement, (C) becomes available to such Stockholder on a
non-confidential basis from a source other than the Company or its
Representatives (provided, however, that such source is not known by the
Stockholder to be bound by an obligation of confidentiality owed to the Company
or any other Person) or (D) such Stockholder can demonstrate was independently
developed by such Stockholder or its Affiliates without reference to,
incorporation of or other use of any Confidential Information or information
from any source that is known by the Stockholder to be bound by an obligation of
confidentiality owed to the Company or any other Person.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of March 20, 2015, by and between GrafTech International Ltd. and Brookfield
Capital Partners LLC.

“Contract” means any contract, agreement, obligation, note, bond, mortgage,
indenture, guarantee, agreement, subcontract, lease or undertaking (whether
written or oral and whether express or implied).

“Convertible Preferred Stock” has the meaning set forth in the Recitals.

 

- 8 -



--------------------------------------------------------------------------------

“Equity-based Security” means capital stock (including a new class of common
stock of the Company other than Common Stock), any preferred stock or any other
equity-like or hybrid securities (including debt securities with equity
components), including options, warrants, convertibles, exchangeable or
exercisable securities, stock appreciation rights or any other security or
arrangement whose economic value is derived for the value of the equity of the
Group Companies.

“Governmental Entity” means any foreign, federal or local government, or
regulatory or enforcement authority of any such government or any court,
administrative agency or commission or other authority or instrumentality of any
such government.

“Group Company” and “Group Companies” have the meaning set forth in
Section 2.1(a).

“Initial Stockholder” has the meaning set forth in the Preamble.

“Investment Agreement” has the meaning set forth in the Recitals.

“Law” means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

“Majority Approved Holders” means, as of any date, the Approved Holders holding
a majority of the Original Preferred Shares then held by all Approved Holders.

“Majority Stockholders” means, as of any date, the Stockholders holding a
majority of the Common Stock of the Company on a fully-diluted, as converted
basis then held by all Stockholders.

“Original Preferred Shares” means, as of any date, the Common Stock issuable
upon conversion of the Series A Preferred Stock issued pursuant to the
Investment Agreement on the date hereof plus the shares of Common Stock that
were converted from shares of Series A Preferred Stock issued pursuant to the
Investment Agreement as of the date hereof (excluding, for the avoidance of
doubt, all shares of Series A Preferred Stock issued upon the conversion of the
Series B Preferred Stock and all shares of Common Stock issued upon conversion
of such shares of Series A Preferred Stock.

“Percentage Ownership” means, as to any Stockholder and as of any date, the
percentage equal to (i) the aggregate number of shares of Common Stock held by
such Stockholder on a fully diluted as-converted basis divided by (ii) the total
number of outstanding shares of Common Stock of the Company on a fully diluted,
as-converted basis.

“Permitted Issuance” means any issuance of Common Stock or Equity-based
Securities in connection with (i) stock dividends, (ii) stock splits or
subdivisions, (iii) reclassifications, redomestications and similar transactions
(except to the extent that new capital is raised in connection therewith),
(iv) equity kickers to bona fide lenders, (v) issuances in respect of any equity
incentive, stock option, restricted stock or similar plan approved by the Board,
(vi) issuances in respect of acquisitions, (vii) issuances in respect of any
shareholder rights plan or (viii) issuances in respect of conversion of the
Convertible Preferred Stock.

 

- 9 -



--------------------------------------------------------------------------------

“Permitted Transferee” means a Person (other than a Prohibited Transferee) to
which the Initial Stockholder has Transferred Original Preferred Shares
following written approval thereof by the Board, which approval shall not be
unreasonably withheld, and that executes a joinder agreement substantially in
the form attached hereto as Exhibit B; provided, that controlled Affiliates of
Brookfield Asset Management Inc. shall be deemed approved by the Board for the
purposes of this definition.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

“Preemptive Rights Issuance” has the meaning set forth in Section 2.1(a).

“Preemptive Rights Notice” has the meaning set forth in Section 2.1(b).

“Prohibited Transferees” has the meaning set forth in Section 2.3.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Representative” means, with respect to any Person, any director, officer,
employee, Affiliate, advisor (including any financial advisor, legal counsel,
accountant or consultant), agent or other representative of such Person.

“Securities” shall mean the Convertible Preferred Stock, including the Common
Stock underlying the Convertible Preferred Stock.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Series A Certificate” means the Certificate of Designations for the Company’s
Series A Preferred Stock as filed with the Secretary of State of the State of
Delaware.

“Series A Preferred Stock” means shares of preferred stock, par value $0.01 per
share, designated as “Series A Convertible Preferred Stock”, of the Company
issued pursuant to the Investment Agreement.

“Series B Preferred Stock” means shares of preferred stock, par value $0.01 per
share, designated as “Series B Convertible Preferred Stock”, of the Company
issued pursuant to the Investment Agreement.

“Stockholders” means the Initial Stockholder and any Person (i) (x) who acquires
Convertible Preferred Stock (or to whom Convertible Preferred Stock is
transferred), whether from a Stockholder or, (y) to whom any rights, interests
or obligations hereunder are assigned pursuant to Section 5.3 and (ii) in the
case of both (i)(x) and (i)(y), who executes a written joinder agreement
substantially in the form attached hereto as Exhibit B.

 

- 10 -



--------------------------------------------------------------------------------

“Subsidiary” has the meaning set forth in the Investment Agreement.

“Transfer” by any person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any securities
owned by such person or of any interest (including any voting interest) in any
securities owned by such person.

4.2 Terms Generally. The words “hereby,” “herein,” “hereof,” “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to “Articles” and “Sections” shall be deemed references to Articles and
Sections of this Agreement unless the context shall otherwise require. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” References to “$” or “dollars” means United States
dollars. The definitions given for terms in this Article IV and elsewhere in
this Agreement shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. References herein to any
agreement or letter shall be deemed references to such agreement or letter as it
may be amended, restated or otherwise revised from time to time.

ARTICLE V

MISCELLANEOUS

5.1 Term. This Agreement will be effective as of the Closing and, except as
otherwise set forth herein, will continue in effect thereafter until the mutual
written agreement of the Company and the Majority Stockholders.

5.2 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of the Company and the Majority Stockholders. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by Applicable Law.

5.3 Successors and Assigns. Except as otherwise provided below, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto, in whole or in part (whether by operation
of law or otherwise), without the prior written consent of the Company and the
Majority Stockholders. Notwithstanding the foregoing, (i) subject to the
execution of a joinder agreement substantially in the form set forth as Exhibit
B, a Stockholder may assign all or any portion of its rights, interests or
obligations under this Agreement to any Person (other than a Prohibited
Transferee) to which such Stockholder

 

- 11 -



--------------------------------------------------------------------------------

assigns or transfers Securities and (ii) this Agreement may be assigned by
operation of law by the Company. This Agreement will be binding upon, inure to
the benefit of, and be enforceable by the parties and their respective permitted
successors and assigns. Any attempted assignment in violation of this
Section 5.3 shall be void.

5.4 Confidentiality. The parties recognize that, in connection with the
performance of this Agreement, the Company may provide the Stockholders with
access to, or otherwise furnish the Stockholders with, certain Confidential
Information. The Stockholders shall keep all Confidential Information strictly
confidential and not disclose any such Confidential Information to any other
Person, except as may be required by applicable Law, or at the request of any
applicable Governmental Entity; provided, however, that each Stockholder may
disclose such Confidential Information to its Representatives who need to know
such Confidential Information for purposes of such Stockholder’s investment in
the Company and who agree to be bound by the terms of this Section 5.4.
Furthermore, each Stockholder shall not, and shall cause its Representatives not
to, use any Confidential Information for any purpose whatsoever other than to
evaluate its investment in the Company. Each Stockholder shall take precautions
that are reasonable, necessary and appropriate to guard the confidentiality of
the Confidential Information and shall treat such Confidential Information with
at least the same degree of care which it applies to its own confidential and
proprietary information. In the event that any Stockholder (or any Affiliates
thereof) is required by applicable Law, or at the request of any applicable
Governmental Entity, to disclose any Confidential Information, it shall, to the
extent permitted by applicable Law, provide prompt written notice to the Company
to enable the Company to seek an appropriate protective order or remedy. Each
Stockholder hereby acknowledges and agrees that all Confidential Information is
and shall at all times remain the sole and exclusive property of the Company or
its Affiliates. For the avoidance of doubt, the terms of this Section 5.4 shall
survive the termination of this Agreement.

5.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

5.6 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.

5.7 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Confidentiality
Agreement, the Investment Agreement and the Registration Rights Agreement,
constitutes the entire agreement among the parties or to which they are subject
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of the transactions
contemplated hereby and thereby.

 

- 12 -



--------------------------------------------------------------------------------

5.8 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
(excluding choice-of-law principles of the laws of such State that would permit
the application of the laws of a jurisdiction other than such State), without
regard to any applicable conflicts-of-law principles. The parties hereto agree
that any suit, action or proceeding brought by any party to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought exclusively
in the federal courts of the United States of America located in the State of
Delaware. Each of the parties hereto submits to the exclusive jurisdiction of
any such court in any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of, or in connection with, this
Agreement or the transactions contemplated hereby and hereby irrevocably waives
the benefit of jurisdiction derived from present or future domicile or otherwise
in such action or proceeding. Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

5.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.10 Specific Performance. The parties hereto agree that irreparable damage may
occur if any provision of this Agreement is not performed in accordance with the
terms hereof and that the parties shall be entitled to seek an injunction or
injunctions or other equitable relief to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions hereof in
any court set forth in Section 5.8, in addition to any other remedy to which
they are entitled at law or in equity.

5.11 No Third-Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns, all of whom shall be
third-party beneficiaries of this Agreement.

5.12 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Company, to:

GrafTech International Ltd.

Suite 300 Park Center I

6100 Oak Tree Boulevard

Independence, Ohio 44131

Attn:                General Counsel

E-mail:            john.moran@graftech.com

Fax:                 216-676-2526

 

- 13 -



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn:                Steven A. Seidman

                        Michael A. Schwartz

E-mail:            sseidman@willkie.com

                         mschwartz@willkie.com

Fax:                212-728-8111

and

Withers Bergman LLP

660 Steamboat Road

Greenwich, Connecticut 06830

Attn:                M. Ridgway Barker

E-mail:            mr.barker@withersworldwide.com

Fax:                 203-302-6613

If to the Initial Stockholder, to:

BCP IV GrafTech Holdings LP

c/o: Brookfield Capital Partners Ltd.

Brookfield Place

181 Bay Street, Suite 300

Toronto, Ontario M5J 2T3

Attn:                David Nowak

                         Peter Gordon

E-mail:            David.Nowak@brookfield.com

                         Peter.Gordon@brookfield.com

Fax:                 416-365-9642

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attn:                Michael J. Aiello

                         Jackie Cohen

E-mail:            michael.aiello@weil.com

                         jackie.cohen@weil.com

Fax:                 212-310-8007

[Signature pages follow]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

GRAFTECH INTERNATIONAL LTD. By:  

/s/ Quinn J. Coburn

  Name: Quinn J. Coburn   Title: VP Finance, Treasurer and Interim CFO

[Signature page to Stockholder Rights Agreement]



--------------------------------------------------------------------------------

BCP IV GRAFTECH HOLDINGS LP By its general partner, BPE IV (Non-Cdn) GP LP,    
By its general partner, Brookfield Capital Partners Ltd.,    

/s/ David Nowak

    Name: David Nowak     Title: Managing Partner    

/s/ J. Peter Gordon

    Name: J. Peter Gordon     Title: Managing Partner

[Signature page to Stockholder Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

PROHIBITED TRANSFEREES

The following names are based on information available and minor discrepancies
shall not be deemed to exclude such entities from the definition of Prohibited
Transferees.

Energoprom Group

Graphite India Limited

Electrocarbon S.A. (also known as Slatina)

HEG Limited

Henan Sanli Carbon Products Co., Ltd.

Hunan Yinguang Carbon Co., Ltd.

Xuzhou Jiang Long Carbon Co., Ltd.

Jinneng Datong Carbon Co., Ltd.

Kaifeng Carbon Company Limited

Hebei Shuntian Electrode Co. Ltd, fka (Laishui Long Great Wall Electrode Co.,
Ltd.)

Fangda Group (Fushun, Chengdu, Hefei and Lanzhou)

Liaoyang Carbon Co., Ltd.

Liaoyang Shoushan Carbon Factory

Linyi County Lubei Carbon Co., Ltd.

Linzhou Electrical Carbon Co., Ltd

Linzhou Hongqiqu Electrical Carbon Co., Ltd.

Nantong Yangzi Carbon Co., Ltd. (also known as Nantong River-East Carbon Joint
Stock Co., Ltd.)

Nippon Carbon Company, Co., Ltd.

SEC Carbon Limited

SGL Group

Shandong Basan Carbon Co., Ltd.

Shijiazhuang Huanan Carbon Factory

Showa Denko K.K.

Sinosteel Carbon Co., Ltd. (Jilin, Songjiang)

Showa Denko Sichuan Carbon Co., Ltd.

Superior Graphite

Tokai Carbon Co., Ltd.

Ukrainian Graphite Pubjsc (also known as Ukrainsky Grafit Company)

Henglongjiang Xinyuan Carbon Co., Ltd.

Pingdingshan Sanji Carbon Co., Ltd.

Dandong Xinxing Carbon Co., Ltd.

Neimeng Xinghe Xingyong Carbon

Fushun Jinli Petrochemical Co., Ltd.

Linghai Hongfeng Carbon Co., Ltd.

Shanxi Zhiyao Carbon Co., Ltd.

Xinghe Muzi Carbon Co., Ltd.

[Signature page to Stockholder Rights Agreement]



--------------------------------------------------------------------------------

Xuzhou Jinno Graphite Co., Ltd.

Datong Xincheng Carbon Co., Ltd.

Shanxi Hongte—SGL JV

Xinzhengshi Yudian Carbon Co., Ltd.

Handan Huayuan Carbon Co., Ltd.

Mersen S.A.

Toyo Tanso Co. Ltd.

Ibiden Co., Ltd.

Phillips 66 Company

C-Chem Co., Ltd.

Mitsubishi

Nippon Steel Chemical Co.

Sumitomo Corporation

Koch Industries, Inc.

The Morgan Crucible Company PLC



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

GrafTech International Ltd.

Suite 300 Park Center Drive

6100 Oak Tree Boulevard

Independence, Ohio 44131

Attention: General Counsel

Ladies and Gentlemen:

Reference is made to the Stockholder Rights Agreement, dated as of August 11,
2015 (as such agreement may have been or may be amended from time to time) (the
“Agreement”), by and among GrafTech International Ltd., a Delaware corporation,
BCP IV GrafTech Holdings LP, a limited partnership formed under the laws of
Delaware and any other parties identified on the signature pages of any joinder
agreements substantially similar to this joinder agreement executed and
delivered in accordance with the Agreement. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Agreement.

The undersigned agrees that, as of the date written below, the undersigned shall
become a party to the Agreement, and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Agreement as a “Stockholder,”
as though an original party thereto. The undersigned represents and warrants
that the representations and warranties set forth in Section 3.1 of the
Agreement are true and correct in all respects as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the
[        ]th day of [                    ], [            ].

 

[                            ] By:  

 

Name:   Title:  